

115 S3184 IS: To amend title 38, United States Code, to modify the requirements for applications for construction of State home facilities to increase the maximum percentage of nonveterans allowed to be treated at such facilities, and for other purposes.
U.S. Senate
2018-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3184IN THE SENATE OF THE UNITED STATESJuly 9, 2018Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify the requirements for applications for construction
			 of State home facilities to increase the maximum percentage of nonveterans
			 allowed to be treated at such facilities, and for other purposes.
	
		1.Modification of requirements for applications for construction of State home facilities to increase
			 the maximum percentage of nonveterans treated
 Section 8135(a)(4) of title 38, United States Code, is amended— (1)by striking Reasonable assurance and inserting (A) Reasonable assurance;
 (2)by inserting , except as provided in subparagraph (B), after and that; and (3)by adding at the end the following new subparagraph:
				
 (B)Reasonable assurance that, for purposes of providing care to spouses of veterans, during a period in which a facility is operating with a bed occupancy rate of 90 percent or less, not more than 40 percent of the bed occupancy at any one time will consist of patients who are not receiving such level of care as veterans..